EXHIBIT 99.3 UNAUDITED PRO FORMA COMBINED CONDENSED FINANCIAL STATEMENTS On May 30, 2014, the Bay Bank, FSB (the "Bank"), a wholly-owned subsidiary of Bay Bancorp, Inc. (the "Company"), acquired certain assets and assumed substantially all deposits and certain other liabilities of Slavie Federal Savings Bank (“Slavie”), a wholly-owned subsidiary of SFSB, Inc., following Slavie’s closure on May 30, 2014 by the Office of the Comptroller of the Currency (the “Slavie Acquisition”). The following unaudited pro forma condensed combined financial statements give effect to this transaction. The following unaudited pro forma condensed consolidated financial statements have been prepared to provide pro forma information with regard to the Slavie Acquisition. The follwoing unaudited pro forma condensed consolidated financial statements have been prepared to provide pro forma information with regard to the Slavie Acquisition. For purposes of these unaudited pro forma condensed combined financial statements, the Company has made a preliminary allocation of the estimated purchase price to the assets acquired and liabilities assumed based on their estimated fair values at the acquisition date. A final determination of these estimated fair values will be made in due course. These amounts are estimates and, accordingly, are subject to adjustments based upon final settlement with the Federal Deposit Insurance Corporation (the "FDIC"), which was appointed as the receiver for Slavie, and final determination of estimated fair values for loans, intangibles, and deposits when all necessary information becomes available and management has completed its valuation analysis. The actual amounts recorded as of the completion of the Slavie Acquisition may differ materially from the information presented in these unaudited pro forma condensed combined financial statements as a result of the finalization of the valuation analyses. The unaudited pro forma condensed combined balance sheet gives effect to the Slavie Acquisition based on the historical balance sheets of the Company and SFSB, Inc. at March 31, 2014 as if it occurred on that date. The Company's balance sheet information was derived from its unaudited balance sheet at March 31, 2014 that was included in its Quarterly Report on Form 10-Q for the quarter then ended, which was filed with the Securities and Exchange Commission on May 14, 2014. The balance sheet information for SFSB, Inc. was derived from its unaudited balance sheet that is included as part of Exhibit 99.2 to this Current Report on Form 8-K, as amended (this “Report”). Adjustments were made to exclude those net assets and their related income and expenses that were not acquired in the Slavie Acquisition. The pro forma adjustments are described in the accompanying notes presented on the following pages. The unaudited pro forma condensed combined statements of income for the Company and SFSB, Inc. for the three months ended March 31, 2014 and the year ended December 31, 2013 give effect to the Slavie Acquisition as if it had occurred on January 1, 2014 and January 1, 2013, respectively. are presented as of June 5, 2014 (the original filing date of this Report) based on the most recently completed fiscal year and interim period of the Company and SFSB, Inc. The historical results of the Company were derived from its unaudited condensed consolidated financial statements for the three months ended March 31, 2014 that were included in its Quarterly Report on Form 10-Q for the quarter then ended, filed on May 14, 2014, and its audited consolidated statement of income for the year ended December 31, 2013 that was included in its Annual Report on Form 10-K for the year then ended, filed on March 31, 2014. , and its unaudited condensed consolidated financial statements for the three months ended March 31, 2014 that were included in its Quarterly Report on Form 10-Q for the quarter then ended, filed on May 14, 2014. The historical results of SFSB, Inc. were derived from its unaudited consolidated statement of income for the three months ended March 31, 2014, which are included as part of Exhibit 99.2 to this Report, and its audited consolidated statement of income for the year ended December 31, 2013 and its unaudited consolidated statement of income for the three months ended March 31, 2014, which are included as part of Exhibit 99.2 to this Report. The adjustments for the unaudited pro forma statements of operations for the three months ended March 31, 2014 and for the year ended December 31, 2013 were prepared assuming the merger was completed on January 1, 2014 and January 1, 2013, respectively. Adjustments were made to exclude those net assets and their related income and expenses that were not acquired in the Slavie Acquisition. The pro forma adjustments are described in the accompanying notes presented on the following pages. The following unaudited pro forma condensed combined financial statements have been prepared for illustrative purposes only and are not necessarily indicative of the consolidated financial position or results of operations in future periods or the results that actually would have been realized had the Company and SFSB, Inc. been combined during the specified periods. The following unaudited pro forma condensed combined financial statements, including the notes thereto, are qualified in their entirety by reference to, and should be read in conjunction with, the historical financial statements referred to above. 1 Unaudited Pro Forma Combined Condensed Balance Sheet March 31, 2014* (in thousands) Bay Bancorp, Inc. SFSB, Inc. Non- acquired balances (1) Net Assets Acquired in Slavie Acquisition Pro Forma Merger Adjustments Pro Forma Combined ASSETS Cash and due from banks $ $ $
